Citation Nr: 1111381	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  94-08 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to June 1974 and from October 1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that several medical records, dated in the 2000s, reflect a diagnosis of posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims' (the Court) recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA had unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  However, in this case, although the RO developed the claim as one for an acquired psychiatric disorder, which was to construe the claim broadly and generally, it did not provide the Veteran with notification regarding PTSD or the laws and regulations unique to the claim for service connection for PTSD.  In light of this, the Board will adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder to include schizophrenia, and the claim for service connection for PTSD is REFERRED to the RO for appropriate action.   

The issue of entitlement to service connection for an acquired psychiatric disorder was previously before the Board in September 1997, and the Veteran's request to reopen the claim for service connection for an acquired psychiatric disorder was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2000, the Court vacated the September 1997 decision and remanded the Veteran's claim to the Board.  

In March 2001, the Board again denied the Veteran's application to reopen the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the Court.  In December 2001, the Court vacated the decision and remanded the claim to the Board.  The Board granted the application to reopen the claim for service connection for an acquired psychiatric disorder in September 2002 and in light of a Federal Circuit decision in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Veteran's claim was remanded to the RO in September 2003.  In October 2005, the Board sought an independent medical expert (IME) opinion which was completed in November 2005.  In a June 2006 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the June 2006 decision to the Court.  In April 2009, the Court issued a memorandum decision vacating and remanding the Board's June 2006 decision.  On May 11, 2009, the Veteran filed a motion for reconsideration.  The motion was granted and the April 2009 Court decision was withdrawn and the Court issued a memorandum decision in July 2009, setting aside the Board's June 2006 decision and remanding for development and readjudication.    

In light of the Court's decision, in May 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2010).  The opinion, dated in July 2010, has been received and associated with the Veteran's claims file.  In August 2010, a copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument.  See 38 C.F.R. § 20.903 (2010).


FINDINGS OF FACT

1.  The Veteran is presumed sound on entry to active service.  

2.  Clear and unmistakable evidence to rebut the presumption of soundness was not found.

3.  The evidence is at least in relative equipoise regarding whether the Veteran's acquired psychiatric disorder, diagnosed in December 2010 as schizophrenia, is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, most recently diagnosed as schizophrenia, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Because the claim for entitlement to service connection for an acquired psychiatric disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, schizophrenia, should be granted.  

In this case, the February 1974 enlistment examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal and the report is negative for any psychiatric disorder.  Therefore, the presumption of soundness applies.  The analysis then turns to whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed military service.

To rebut the presumption of sound condition under section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  In December 1973, prior to his enlistment, the Veteran sought treatment at the Stanford University Hospital for complaints of chills, nervousness, dizziness, and "blackout" spells.  He was diagnosed with anxiety and personal problems at home.  In a November 2005 IME opinion, the psychiatrist stated that it was more likely than not that any symptoms experienced in the service represented a natural course of the Veteran's illness, unrelated to his military service.  In the July 2009 memorandum decision, the Court stated that the November 2005 IME opinion was not sufficient to rebut the presumption of soundness.  In the July 2010 VHA medical opinion, the psychiatrist stated that the Veteran had a personality disorder that preexisted service and was not aggravated by the Veteran's service.  However, following the VHA, the Veteran's representative submitted a December 2010 private medical opinion in which Dr. FL, a psychiatrist, indicated that the Veteran did not have any chronic psychiatric disability prior to active service and that his schizophrenia was related to active service when he suffered his first psychiatric episode.  In light of the conflicting medical evidence of record, the Board cannot conclude that there is clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to active service.  As shown above, although there is evidence that the Veteran might have had a preexisting psychiatric problem; the evidence is simply not clear and unmistakable with respect to this matter.  Therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that a psychiatric disorder did not preexist his period of service.  Consequently, the Board's analysis must turn to the issue of whether a psychiatric disorder was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran has contended that his psychiatric problems are related to active service.  Specifically, he has stated that his psychiatric problems began after he witnessed his friend being seriously injured by a drill sergeant during service.  

The medical evidence shows that the Veteran has a current psychiatric disorder.  As will be described in further detail below, the Board acknowledges that the July 2010 VHA opinion diagnosed the Veteran with a personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  38 C.F.R. § 3.303(c), 4.9, 4.127.  However, the other recent medical evidence of record including the IME opinion and the December 2010 private medical opinion have diagnosed the Veteran with schizophrenia.  In addition, the VA treatment records also include diagnoses of schizophrenia.  Therefore, the Board finds that the Veteran has a current disability.   

As noted above, the February 1974 enlistment examination was negative for a psychiatric disorder.  In May 1974, the Veteran was referred to the Mental Hygiene Clinic.  An entry dated on May 20, 1974 noted that the Veteran had anxiety neurosis.  A subsequent report of mental status evaluation revealed the Veteran lacked the desire to remain in the military.  The examiner noted that the Veteran complained of physical problems, but there were no objective manifestations.  His behavior was normal and he was fully oriented.  Mood was level and thought process was clear.  The Veteran's thought content was normal and memory was good.  It was determined that the Veteran had no significant mental illness.  It was recommended that the Veteran be discharged administratively.  

In between his two periods of service, the Veteran sought treatment at the VAMC in Palo Alto, California.  In October 1974, an examiner felt there was possible latent schizophrenia.  The Veteran was diagnosed with neuroses, adjustment reaction of adult life.  In November 1974, there was some question of malingering.  An entry dated in December 1974, indicates testing was suggesting of a character disability with some secondary schizoid like process.  The Veteran was also diagnosed with chest pains related to anxiety (functional).  

Records from the Veteran's second period of service contain a March 1977 report of medical examination, which was negative for a psychiatric disorder.  In November 1977, the Veteran was evaluated at the Community Mental Health Activity and it was determined that he lacked the emotional strength required to be a fully productive soldier in the military.  The Veteran was discharged under the Trainee Discharge Program (TDP) on the basis that he could not or would not adapt socially or emotionally to military life.

Post service, the Veteran was treated by Dr. KS.  An April 1980 letter revealed he had treated the Veteran since 1975 for intolerable anxiety and severe anxiety attacks.  Dr. KS opined the attacks were likely involved in the Veteran's premature dismissal from military service.  Private medical records from Dr. P show the Veteran reported a nervous breakdown in 1968.  Dr. P variously diagnosed the Veteran with schizophrenia, paranoid type, and obsessive-compulsive disorder.  VA outpatient treatment records dated between 1992 and 2000 show the Veteran sought treatment for anxiety, depression, schizoaffective disorder, anxiety neurosis, and schizophrenia.

Records from the Social Security Administration (SSA) indicate the Veteran complained of emotional stress problems, to include panic attacks, insomnia, suicidal thoughts, nightmares, and depression since 1981.  Treatment records from various providers contained within the SSA records show the Veteran carried diagnoses of anxiety, major depressive disorder, dysthymic reaction, paranoia, schizoaffective disorder, and anxiety attacks.

A June 2002 "Interrogatories to Medical Professional" from SB, M.D., reveals he treated the Veteran from February 1996 to May 2002.  It was his opinion that the Veteran suffered from conversion reaction, anxiety, and depression, prior, during and after military service and that it was "as likely as not" that the pre-service mental condition was aggravated by his military service beyond the normal progression of the disease.

However, in an August 2004 letter, Dr. SB indicated that to what extent any stressful incident in service changed the course of the Veteran's mental state was not clear, thereby seeming to indicate that a pre-existing mental disorder had not been aggravated in service.  Dr. SB also referred to doctors and others in the mental health field who have given reports as "experts" and indicated that the questions involved in this case may be outside his area of expertise, stating, "[t]heir detailed synopsis far exceeds the scope and capability of this Family Practitioner."  In his letter, Dr. SB indicated that the Veteran had what appeared to be a depressive illness, with the potential for conversion reaction.  The in-service incident with the drill sergeant was noted.  He indicated that the military did not create the Veteran's anxiety or state of mental being nor did it change the Veteran's coping skills.  Dr. SB opined while it appeared the Veteran was more anxious and upset during the process where he overheard a military recruit being chastised; the event was limited to that occurrence and was ameliorated when he was terminated from the military service.  He concluded, to what extent the incident changed any course of his mental state of events, was not apparent from the records provided or from his examination of the Veteran.

A July 2005 letter from Park Place Psychiatry states the Veteran had no signs or symptoms of mental illness when he enlisted in the military.  The letter further indicated that it was entirely likely, as it was also common, that a traumatic event or series of events would trigger the onset of psychosis and diagnosis of schizophrenia.  

In an August 2005 letter from a psychiatrist at Grandview Behavioral Health Center, the diagnosis was schizoaffective disorder.

Because of the differing diagnoses rendered in this case over the years, in October 2005, the Board sought an IME opinion as to the following: (1) whether an acquired psychiatric disorder, to include anxiety neurosis, existed prior to service, (2) if yes, whether the pre-existing disorder was considered to have been aggravated by the Veteran's active military service; and (3) if it was determined that there was an increase in disability during service, whether the increase in disability was due to the natural progress of the disease.

The IME was conducted in November 2005.  The psychiatrist, Dr. F, conducted an extensive review of the claims folder.  Based on her review of the records, Dr. F concluded that the Veteran's psychiatric condition was best characterized as Schizophrenia of the Paranoid Type.  It was also her opinion that the illness was not substantially brought on by the Veteran's brief service in the military.  In support of her opinion, she noted the Veteran first sought treatment in December 1973 prior to his enlistment.  He was diagnosed with anxiety, which she felt was likely the early stages of his developing a biologically based mental illness.  Dr. F further opined the Veteran's account of witnessing a drill sergeant hitting a friend with a rifle was not the type of event to precipitate or cause the "life long constellation of symptoms requiring treatment that this patient has experienced."  It was noted the Veteran also sought treatment from Dr. P for severe anxiety and was diagnosed with schizophrenia and obsessive compulsive disorder, which were clear signs of a serious mental illness prior to the Veteran's military service.  The IME acknowledged the letter from Park Place Psychiatry that stated the Veteran had no symptoms of mental illness upon his initial enlistment in service; however, she felt that this was not evidence that an illness was not present as psychiatric illnesses wax and wane over time.  Dr. F acknowledged the opinion of SLS, MSW, in July 2005 that indicated the Veteran had PTSD due to military duty, but found that no documentation was given to support the conclusion.  Finally, the psychiatrist concluded the Veteran experienced the very early symptoms of the onset of paranoid schizophrenia prior to enlisting in the service, and that his particular experience in the service would not have exacerbated or caused his illness.  She indicated that service medical records showed the Veteran complained of physical symptoms and was not fit for military duty.  She opined it was more likely than not that any symptoms experienced in the service represented the natural course of his illness, unrelated to his military service, as paranoid schizophrenia was a biologically based illness of the brain, which presented most commonly in early adult life.

In May 2010, following the Court's memorandum decision, the Board requested a VHA opinion.  The psychiatrist, Dr. RJG, noted that the Veteran's evaluators have disagreed on whether the Veteran has a substantial psychiatric disorder and, if present, whether the disorder arose from or was aggravated by his military service.  Dr. RJG referred to the Veteran's psychiatric history and noted that the Veteran had received psychotherapy and medication treatment intermittently over the past 36 years, from numerous clinicians in distant geographic locations.  It was noted that there were inconsistencies between the Veteran's self-reports of distress, disability, and symptom severity.  Dr. RJG acknowledged Dr. F's opinion that the Veteran suffered from paranoid schizophrenia, but in his opinion, convincing evidence of a true psychotic process was scant.  He stated that there was insufficient evidence that the Veteran's disorder ever progressed beyond a prodromal level of severity.  He stated that he was not aware of a psychiatric hospitalization in which the core features of schizophrenia were clearly observed.  A diagnostic formulation for the Veteran must account for the following observations:  A very poor social and vocational adjustment that was first documented in young adulthood (age 25 years) and has remained relatively static over time; the absence of objectively verified psychotic symptoms, or a clinical course consistent with same; evidence of serious personality pathology, self-reports of distress and disability that are out of proportion to observable behaviors; at least two instances, separated by years, in which the patient was believed to be intentionally exaggerating his physical and emotional difficulties; and a persistent focus on "proving" a disability to which a substantial secondary gain is attached.  In consideration of these facts and based on all of the information currently available, the psychiatrist opined that it was his medical opinion that the Veteran has a personality disorder, not otherwise specified with schizoid, paranoid, and possibly antisocial traits and malingering.  Generally personality is considered to be fully developed by the age of 25, when the patient enlisted, so by definition his personality disorder would have predated his military service.  Dr. RJG opined that it was unlikely that the brief military service altered the Veteran's personality structure; specifically, he opined that military service did not aggravate the Veteran's personality disorder.  

In a private opinion dated in December 2010, a private psychiatrist reviewed all of the Veteran's available medical records including the service treatment records, all post-service medical records, and the entire claims file.  Dr. FL explained that the medical evidence during the time period between December 1973 and the present time shows that the Veteran entered active duty service in the U.S. Army in February 1974 without any chronic psychiatric disability, but that he developed chronic schizophrenia by May 20, 1974, when the military physicians diagnosed him with anxiety neurosis.  He stated that the Veteran's schizophrenia was at least moderately disabling by his June 10, 1974 discharge and was totally disabling by July 1975.  Dr. FL explained that the Veteran witnessed a white drill sergeant hit another soldier, who was a friend of his, with an M-16 rifle, causing him serious obvious injuries with visible blood.  After this, the Veteran testified that he started getting shaky and afraid and that he began having nightmares, jumping up in bed during service.  Dr. FL stated that he believes this traumatic incident was very significant because it was obviously traumatic to a young black man and the medical records through the present consistently refer to his hallucinations involving blood.  He stated that it was generally recognized in the medical literature that a serious act of violence directed toward a third party or a patient may aggravate an individual who is already predisposed toward a psychosis.  Under the circumstances, the act of violence against the Veteran's friend by the drill sergeant and potentially directed at him was serious enough to have aggravated an underlying latent schizophrenia.  The Veteran has discussed his hallucinations and nightmares including the recurring theme of seeing blood.  These hallucinations are probably related to the trauma he witnessed when the white sergeant struck his friend in the mouth with the rifle.  The service treatment records show that the Veteran was first prescribed medication for his anxiety on May 31, 1974.  He said he was having problems with no trusting people.  He had nightmares, nervousness, would hyperventilate and could not sleep.  Less than a month later, on June 1974, the Veteran was discharged from active service.  In June 1974, the Veteran was treated at the Palo Alto VA hospital and was diagnosed with anxiety syndrome.  On October 1974, the Veteran was treated again at the Palo Alto VA Hospital and was diagnosed with neurosis and adjustment reaction of adult life.  In October 1974, he was diagnosed with possible latent schizophrenia and was again diagnosed with possible schizophrenia in November 1974.  Dr. FL stated that by October and November 1974, the Veteran's disability had been aggravated by the traumatic incident in service to the point that his treating physicians had diagnosed him with possible schizophrenia.  These VA physicians' recognition that the Veteran had possible or latent schizophrenia in 1974 shows that he was exhibiting symptoms or manifestations of chronic psychosis.  Dr. FL discussed the Veteran's complete psychiatric history in the extensive opinion and noted specific records in which a May 2000 VA psychiatrist noted that the Veteran was diagnosed with anxiety neurosis in the service, but they have failed to act on it and that the Veteran had suffered by this ailment since then.  Dr. FL agreed with the assessment that the anxiety neurosis, the first manifestation of the Veteran's schizophrenia was in 1974 during service and that he suffered from the chronic mental disability since service.  Dr. FL also noted that he reviewed the November 2005 IME by Dr. F.  Although Dr. FL agreed with the diagnosis offered by Dr F, he did not agree with Dr. F that the Veteran's service in the military did not cause his schizophrenia.  Dr. FL noted that based on the available records and history, the Veteran clearly did not have any chronic psychiatric disorder before service.  His active duty service in 1974 and the traumatic events suffered in service caused or aggravated his latent potential for schizophrenia.  By his May 1974 discharge and certainly by November 1974, the Veteran's chronic schizophrenia had become manifest to the point that it interfered substantially with his occupational and social activities.  Dr. FL noted that the Veteran was discharged from the military because he had a nervous breakdown in May 1974, precipitated by the events that occurred during his military service and was first diagnosed with an anxiety neurosis in May 1974, and the military's physicians probably recognized that this anxiety neurosis was a chronic psychiatric disability which could not be cured.  Dr. FL stated that the Veteran's testimony and account of in-service incident were credible and there was no evidence disputing his version of the events.  In the July 2010 VHA opinion, by Dr. RJG, it was recognized that the Veteran's physicians and psychiatrists have disagreed on whether the Veteran's disorder arose from or was aggravated by military service.  Dr. RJG disputed the severity of the Veteran's psychiatric disorder.  However, Dr. FL stated that he believed there was sufficient evidence that the Veteran's schizophrenia progressed well beyond the prodromal level of severity.  Dr. FL also stated that the most recent medical evaluations have recognized that the Veteran does not have a personality disorder.  He stated that he saw no evidence in the record to support Dr. RJG's suggestion that the Veteran's behavior has been motivated by secondary gain.  Dr. FL opined based on his education, training, and review of the record, and generally accepted medical principles that when the Veteran entered service, he had no chronic psychiatric disability.  Dr. FL also opined that the Veteran suffered his first psychiatric episode in May 1974 which was the onset of his schizophrenic condition.  It was generally accepted in the medical literature that a traumatic event can precipitate the onset of schizophrenia in a person who is predisposed to the disability.  The incident involving the drill sergeant who seriously injured the solider in the Veteran's presence was such an event and precipitated his onset of schizophrenia.  

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's psychiatric disorder is related to active service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's psychiatric disorder is related to active service.  As noted previously, the Board found that the Veteran was presumed sound upon entry to service and, therefore, the question becomes whether the Veteran's current psychiatric disorder is causally or etiologically related to active service.  With respect to this question, the record does contain several negative nexus opinions regarding whether the Veteran's current psychiatric disorder, however diagnosed, is related to active service.  Indeed, the IME opinion and VHA opinion have stated that the Veteran's current psychiatric disorder existed prior to service and was otherwise not caused by the Veteran's military service.  However, the extensive private medical opinion dated in December 2010, which included a review of the pertinent medical evidence of record, related the Veteran's current psychiatric disorder to active service.  Dr. FL specifically pointed out that that the Veteran entered active duty service in the U.S. Army in February 1974 without any chronic psychiatric disability, but that he developed chronic schizophrenia by May 20, 1974, when the military physicians diagnosed him with anxiety neurosis.  In addition, the July 2005 letter from Park Place Psychiatry stated that it was entirely likely that a traumatic event could trigger the onset of psychosis and schizophrenia.   In reviewing the medical evidence of record including multiple conflicting medical opinions, the Board finds that the evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder is related to active service.  Therefore, a remand is not necessary here to obtain another medical opinion to decide the claim as the medical evidence of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for an acquired psychiatric disorder most recently diagnosed in December 2010 as schizophrenia.  See Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for an acquired psychiatric disorder-most recently diagnosed in December 2010 as schizophrenia--is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


